IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRIAN GOODWIN,                          §
                                        § No. 421, 2017
       Defendant Below,                 §
       Appellant,                       § Court Below—Superior Court
                                        § of the State of Delaware
       v.                               §
                                        § ID. No.: N1604019882 (N)
STATE OF DELAWARE,                      §
                                        §
       Plaintiff Below,                 §
       Appellee.                        §

                          Submitted: November 3, 2017
                          Decided:   November 30, 2017

                                     ORDER

      This 30th day of November 2017, it appears to the Court that, on October 11,

2017, the Senior Court Clerk issued a notice directing the appellant to show cause

why this appeal should not be dismissed for his failure to file his notice of appeal

within thirty days of the imposition of his sentence on September 8, 2017. The

appellant has not responded to the notice to show cause within the required ten-day

period and therefore dismissal of this appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ James T. Vaughn, Jr.
                                      Justice